Name: Council Regulation (EEC) No 1947/93 of 30 June 1993 amending Regulation (EEC) No 1365/75 on the creation of a European Foundation for the Improvement of Living and Working Conditions
 Type: Regulation
 Subject Matter: business organisation;  budget;  management;  personnel management and staff remuneration;  EU institutions and European civil service;  documentation
 Date Published: nan

 Avis juridique important|31993R1947Council Regulation (EEC) No 1947/93 of 30 June 1993 amending Regulation (EEC) No 1365/75 on the creation of a European Foundation for the Improvement of Living and Working Conditions Official Journal L 181 , 23/07/1993 P. 0013 - 0014 Finnish special edition: Chapter 5 Volume 6 P. 0075 Swedish special edition: Chapter 5 Volume 6 P. 0075 COUNCIL REGULATION (EEC) No 1947/93 of 30 June 1993 amending Regulation (EEC) No 1365/75 on the creation of a European Foundation for the Improvement of Living and Working ConditionsTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Court of Auditors (3), Whereas the Treaty of 22 July 1975, amending certain financial provisions of the Treaties establishing the European Communities and of the Treaty establishing a single Council and a single Commission of the European Communities, modified the procedure for giving a discharge to the Commission in respect of the implementation of the budget; whereas therefore it is appropriate to update the procedure for giving a discharge to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions, set up by Regulation (EEC) No 1365/75 (4) by reference to the procedure so modified, as set out in Article 206b of the EEC Treaty; Whereas the Treaty of 22 July 1975 substituted the Court of Auditors for the Audit Board in all the texts referring to the Audit Board; Whereas the Acts of Accession of Greece, Spain and Portugal changed the composition of the Administrative Board of the Foundation; Whereas it is desirable to provide for the transmission of the annual general report on the Foundation to all interested Community bodies; Whereas Regulation (EEC) No 1365/75 should therefore be amended; Whereas the EEC Treaty does not provide powers of action other than those contained in Article 235 for the adoption of this Regulation, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1365/75 is hereby amended as follows: 1. Article 6 (1) shall be replaced by the following: '1. The Administrative Board shall consist of 39 members, of whom: (a) 12 members shall represent the Governments of the Member States; (b) 12 members shall represent the employer's organizations; (c) 12 members shall represent the employee's organizations; (d) three members shall represent the Commission.'; 2. Article 13 is replaced by the following: 'Article 13 The Director shall draw up and the Administrative Board shall adopt, not later than 31 March, the annual general report on the activities, financial situation and future guidelines of the Foundation and shall send it to the European Parliament, the Council, the Commission, the Economic and Social Committee and the Court of Auditors.'; 3. Article 15 (1) and (2) shall be replaced by the following: '1. The Administrative Board shall, by 31 March each year at the latest, send the Commission an estimate of revenue and expenditure. This estimate, which shall include an establishment plan, shall be forwarded by the Commission to the European Parliament and the Council with the preliminary draft budget of the European Communities. 2. The budgetary authority shall determine the appropriations available for the subsidy for the Foundation. The procedure in force for the transfer of appropriations from one chapter to another shall apply to these appropriations. The budgetary authority shall draw up the establishment plan of the Foundation.'; 4. Article 16 shall be replaced by the following: 'Article 16 1. The financial provisions applying to the Foundation shall be adopted pursuant to Article 209 of the Treaty. The financial controller of the Commission shall be responsible for checking the commitment and payment of all expenditure and the recording and recovery of all revenue of the Foundation. 2. The Administrative Board shall, not later than 31 March, send the revenue and expenditure accounts, the analysis of financial management and the balance sheet of the Foundation for the preceding financial year to the European Parliament, the Council, the Commission and the Court of Auditors. The Court of Auditors shall examine them as provided for in Article 206a of the Treaty. 3. The Court of Auditors shall transmit to the authorities responsible for giving discharge and to the Commission, by 30 November at the latest, it annual report accompanied by the replies of the Foundation to its comments, and shall ensure publication thereof in the Official Journal of the European Communities. The European Parliament, upon a recommendation from the Council acting by a qualified majority, shall, before 30 April of the following year, give a discharge to the Administrative Board of the Foundation in accordance with the procedure laid down in Article 206b of the Treaty.'; 5. Article 17 shall be replaced by the following: 'Article 17 The provisions governing the staff of the Foundation shall be adopted by the Council, acting on a proposal from the Commission and after consulting the European Parliament.'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 30 June 1993. For the Council The President S. BERGSTEIN (1) OJ No C 23, 31. 1. 1991, p. 26.(2) OJ No C 13, 20. 1. 1992, p. 524.(3) OJ No C 152, 10. 6. 1991, p. 1.(4) OJ No L 139, 30. 5. 1975, p. 1.